DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 5/20/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-8, 12-13, and 25-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barnickel et al (US 9,749,013; hereinafter Barnickel).
 	Regarding claim 1, Barnickel disclose a method, comprising:
 	positioning a first material (hydrophobic/hydrophilic material) along a first portion of an outer surface of a transmission medium (e.g. power line 2021) (if the device affected is a power line 2021, applying at step 1938 a hydrophobic or a hydrophilic material to the outer surface of power line 2021 using, e.g. a spray gun to spray the hydrophobic/hydrophilic material on the outer surface of the transmission medium or power line as shown in FIG. 20E; col 38, lines 3-47; col 2, lines 49-54);
generating, by a waveguide system (waveguide system 1402; fig. 14), an electromagnetic wave that propagates along the transmission medium without relying on an electrical return path to facilitate propagation of the electromagnetic wave along the transmission medium (a waveguide system 1402 which can utilize a transmission medium for transmitting guided electromagnetic waves without an electrical return path; col 40, lines 6-24; col 39, lines 38-56; col 36, line 65 - col 37, line 17);
the first material facilitating propagation of the electromagnetic wave from the first portion of the outer surface of the transmission medium to a second portion of the outer surface of the transmission medium where the first material is not positioned along the outer surface of the transmission medium (placing the first or hydrophobic or hydrophilic material along a first portion of the outer surface of the transmission medium that is subjected to an accumulation of water in order to repel or absorb the water to reduce attenuation of electromagnetic waves caused by the accumulation of water and facilitate propagation of the electromagnetic wave from the first portion of the outer surface of the transmission medium to a second portion of the outer surface of the transmission medium where the hydrophobic/hydrophilic material is not positioned along the outer surface of the transmission medium; col 36, line 38 - col 37, line 17; col 38, lines 3-18, col 52, lines 43-47; col 6, line 49 – col 7, line 3), and 
the first material comprising a first composition having similar properties to a second material disposed on the second portion of the outer surface of the transmission medium (first material having hydrophobic/hydrophilic properties which have similar properties to the second material of water/liquid by being able to repel or absorb the water/liquid; col 37, line 46 - col 38, line 18).
 	Regarding claim 2, Barnickel disclose the method of claim 1, wherein the first material comprises a sleeve (2040; fig. 20D) coupled to the first portion of the outer surface of the transmission medium (securing sleeve 2040 to the ingress/egress 2030 and 2032 which are part of holding member 2026 having coils for coupling to transmission medium or power line 2021 or wired transmission medium coated by dielectric material on outer surface) (col 37, lines 18-45; col 36, lines 38-64; col 39, lines 13-30).
 	Regarding claim 4, Barnickel disclose the method of claim 1, wherein the first material comprises a dielectric material coupled to the first portion of the outer surface of the transmission medium (securing water-proof/dielectric material 2040 to the ingress/egress 2030 and 2032 which are part of holding member 2026 having coils for coupling to transmission medium or power line 2021 or wired transmission medium coated by dielectric material on outer surface) (col 37, lines 18-45; col 36, lines 38-64; col 39, lines 13-30; col 6, line 49 – col 7, line 3).
Regarding claim 6, Barnickel disclose the method of claim 1, wherein the first material is disposed on the outer surface of the transmission medium (fig. 20E; col 38, lines 3-18; col 2, lines 49-54).
 	Regarding claim 7, Barnickel disclose the method of claim 1, wherein the first material is a cylindrical component of the waveguide system that is coaxially aligned with an axis of the transmission medium (col 18, line 58 - col 19, line 24).
 	Regarding claim 8, Barnickel disclose the method of claim 7, wherein the cylindrical component of the waveguide system comprises two separate parts of the waveguide system (col 17, lines 8-37).
 	Regarding claim 12, Barnickel disclose the method of claim 1, wherein the second material comprises a liquid (col 37, lines 18-26; col 33, line 49 -col 34, line 3).
 	Regarding claim 13, Barnickel disclose the method of claim 12, wherein the  liquid comprises water (col 37, lines 18-26; col 33, line 49 -col 34, line 3).
	Regarding claim 25, Barnickel disclose a method, comprising: positioning a first material (waterproof material 2040 having dielectric properties) along a first portion of an outer surface of a transmission medium (power line 2021), wherein the first material comprises a sleeve (2040; fig. 20D) coupled to the first portion of the outer surface of the transmission medium (power line 2021), and wherein the first material comprises a dielectric material (securing water-proof/dielectric material 2040 to the ingress/egress 2030 and 2032 which are part of holding member 2026 having coils for coupling to transmission medium or power line 2021 or wired transmission medium coated by dielectric material on outer surface) (col 37, lines 18-45; col 36, lines 38-64; col 39, lines 13-30; col 6, line 49 - col 7, line 3); and
  	generating, by a waveguide system (1402), an electromagnetic wave that propagates along the transmission medium without relying on an electrical return path to facilitate propagation of the electromagnetic wave along the transmission medium (a waveguide system 1402 which can utilize a transmission medium for transmitting guided electromagnetic waves without an electrical return path; col 40, lines 6-24; col 39, lines 38-56; col 36, line 65 - col 37, line 17), the first material facilitating propagation of the electromagnetic wave from the first portion of the outer surface of the transmission medium to a second portion of the outer surface of the transmission medium where the first material is not positioned along the outer surface of the transmission medium, and the first material comprising a first composition having similar properties to a second material disposed on the second portion of the outer surface of the transmission medium (the first waterproof/dielectric material 2040 has similar properties to the second material or water and avoid water accumulation on the portion of the outer surface of the transmission power line medium that accumulates water, the dielectric material also bridges the electromagnetic waves that are travelling on the surface of the transmission power line 2021 via propagation of the surface of the dielectric material to prevent the accumulation of rain water and thereby reducing the attenuation of electromagnetic waves to facilitate propagation of electromagnetic waves to a second portion of the outer surface where the dielectric material is not positioned along the outer surface of the transmission line; col 36, line 65 - col 37, line 45; col 6, line 49 – col 7, line 3).
 	Regarding claim 26, Barnickel disclose the method of claim 25, wherein the second material comprises a liquid (liquid; col 37, lines 18-26; col 33, line 49 -col 34, line 3).
 	Regarding claim 27, Barnickel disclose the method of claim 26, wherein the liquid comprises water (water; col 37, lines 18-26; col 33, line 49 - col 34, line 3).



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4, 6, 12, 13, 25, 26, 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 10, 1 & 10, 2, 1 & 10, 1 & 10, 1 & 10, 1 & 2 &10, 1& 2 & 10, 1& 2 & 10 of U.S. Patent No. 9,749,013.  Although the claims at issue are not identical, they are not patentably distinct from each other because they claimed similar subject matter as below:
Current application: 16/704,013
US Patent # 9,749,013
1.  A method, comprising: positioning a first material along a first portion of an outer surface of a transmission medium; and generating, by a waveguide system, an electromagnetic wave that propagates along the transmission medium without relying on an electrical return path to facilitate propagation of the electromagnetic wave along the transmission medium, the first material facilitating propagation of the electromagnetic wave from the first portion of the outer surface of the transmission medium to a second portion of the outer surface of the transmission medium where the first material is not positioned along the outer surface of the transmission medium, and the first material comprising a first composition having similar properties to a second material disposed on the second portion of the outer surface of the transmission medium.
2. (Original) The method of claim 1, wherein the first material comprises a sleeve coupled to the first portion of the outer surface of the transmission medium.  
6. (Original) The method of claim 1, wherein the first material is disposed on the outer surface of the transmission medium.
12. (Original) The method of claim 1, wherein the second material comprises a liquid.
13. (Original) The method of claim 12, wherein the liquid comprises water.  

1.  A method, comprising: identifying a device, which when subject to water, attenuates guided electromagnetic waves propagating on an outer surface of a power line, wherein the device comprises a holding member coupled to the power line, and wherein the device is coupled to a utility pole to provide physical support to the power line; applying a material to a portion of the device to reduce the attenuation of the guided electromagnetic waves when the device is subjected to water; and applying a hydrophobic material to at least a first portion of the outer surface of the power line to repel water and to reduce an additional attenuation of the guided electromagnetic waves when a portion of the outer surface of the power line is subjected to water.
9. The method of claim 1, wherein the identifying comprises: detecting, by a waveguide system, an accumulation of the water on the device; determining, by the waveguide system, that the accumulation of the water on the device causes the attenuation of the guided electromagnetic waves; and submitting, by the waveguide system, a notification to a network management system responsive to the determining.
10. The method of claim 9, further comprising adjusting, by the waveguide system, a characteristic of the guided electromagnetic waves to mitigate the attenuation of the guided electromagnetic waves caused by the water on the device.
4. (Original) The method of claim 1, wherein the first material comprises a dielectric material coupled to the first portion of the outer surface of the transmission medium.
2. The method of claim 1, wherein the material comprises a dielectric material or a waterproof material.
25.  A method, comprising: positioning a first material along a first portion of an outer surface of a transmission medium, wherein the first material comprises a sleeve coupled to the first portion of the outer surface of the transmission medium, and wherein the first material comprises a dielectric material; and generating, by a waveguide system, an electromagnetic wave that propagates along the transmission medium without relying on an electrical return path to facilitate propagation of the electromagnetic wave along the transmission medium, the first material facilitating propagation of the electromagnetic wave from the first portion of the outer surface of the transmission medium to a second portion of the outer surface of the transmission medium where the first material is not positioned along the outer surface of the transmission medium, and the first material comprising a first composition having similar properties to a second material disposed on the second portion of the outer surface of the transmission medium.
26. The method of claim 25, wherein the second material comprises a liquid.
27. The method of claim 26, wherein the liquid comprises water.
1.  A method, comprising: identifying a device, which when subject to water, attenuates guided electromagnetic waves propagating on an outer surface of a power line, wherein the device comprises a holding member coupled to the power line, and wherein the device is coupled to a utility pole to provide physical support to the power line; applying a material to a portion of the device to reduce the attenuation of the guided electromagnetic waves when the device is subjected to water; and applying a hydrophobic material to at least a first portion of the outer surface of the power line to repel water and to reduce an additional attenuation of the guided electromagnetic waves when a portion of the outer surface of the power line is subjected to water.
2. The method of claim 1, wherein the material comprises a dielectric material or a waterproof material.
9. The method of claim 1, wherein the identifying comprises: detecting, by a waveguide system, an accumulation of the water on the device; determining, by the waveguide system, that the accumulation of the water on the device causes the attenuation of the guided electromagnetic waves; and submitting, by the waveguide system, a notification to a network management system responsive to the determining.
10. The method of claim 9, further comprising adjusting, by the waveguide system, a characteristic of the guided electromagnetic waves to mitigate the attenuation of the guided electromagnetic waves caused by the water on the device.


Allowable Subject Matter
Claims 3, 5, and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 3, Barnickel disclose the method of claim 1, wherein the cited prior art fails to disclose or fairly suggest the first material comprises an anisotropic material coupled to the first portion of the outer surface of the transmission medium. 
Regarding claim 5, Barnickel disclose the method of claim 4, wherein the cited prior art fails to disclose or fairly suggest the dielectric material facilitates adjustment of a dielectric permittivity constant or a magnetic permeability of the dielectric material responsive to one or more tuning signals being applied to the dielectric material, wherein the one or more tuning signals comprise one or more electric field bias signals, one or more magnetic field bias signals, or combinations thereof.
 	Regarding claim 9, Barnickel disclose the method of claim 1, wherein the cited prior art fails to disclose or fairly suggest the method further comprising identifying a second composition of the second material based on an analysis of another electromagnetic wave propagating along the transmission medium.
 	Regarding claim 10, the cited prior art fails to disclose or fairly suggest the method of claim 9, further comprising configuring the first material according to the second composition of the second material.
 	Regarding claim 11, the cited prior art fails to disclose or fairly suggest the method of claim 10, wherein the configuring comprises generating, according to the second composition of the second material, one or more signals supplied to the first material to modify the first composition of the first material resulting in a modified first material having similar properties to the second material.
Claims 21-24 are allowable over the cited prior art.
 Regarding claim 21, Barnickel disclose a method, comprising: positioning a first material (hydrophobic/hydrophilic material) along a first portion of an outer surface of a transmission medium (e.g. power line 2021) (apply at step 1938 a hydrophobic or a hydrophilic material to the outer surface of power line 2021 using, e.g. a spray gun to spray the hydrophobic/hydrophilic material on the outer surface of the transmission medium as shown in FIG. 20E; col 38, lines 3-18; col 2, lines 49-54); and generating, by a waveguide system, an electromagnetic wave that propagates along the transmission medium without relying on an electrical return path to facilitate propagation of the electromagnetic wave along the transmission medium, the first material facilitating propagation of the electromagnetic wave from the first portion of the outer surface of the transmission medium to a second portion of the outer surface of the transmission medium where the first material is not positioned along the outer surface of the transmission medium (col 36, line 38 - col 37, line 17; col 38, lines 3-18, col 52, lines 43-47).
However, the cited prior art fails to further disclose or fairly suggest wherein the first material comprises a sleeve coupled to the first portion of the outer surface of the transmission medium along a first portion of an outer surface of a transmission medium and wherein the first material comprises an anisotropic material, and generating, by a waveguide system, an electromagnetic wave that propagates along the transmission medium without relying on an electrical return path to facilitate propagation of the electromagnetic wave along the transmission medium, the first material facilitating propagation of the electromagnetic wave from the first portion of the outer surface of the transmission medium to a second portion of the outer surface of the transmission medium where the first material is not positioned along the outer surface of the transmission medium, and the first material comprising a first composition having similar properties to a second material disposed on the second portion of the outer surface of the transmission medium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571)272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LANA N LE/Primary Examiner, Art Unit 2648